UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-6150


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DENNARD HUTCHINSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:03-cr-00145-HEH-1)


Submitted:   August 12, 2013                 Decided:   August 21, 2013


Before GREGORY and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Dennard Hutchinson, Appellant Pro Se. Roderick Charles Young,
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Dennard Hutchinson appeals the district court’s order

denying his 18 U.S.C. § 3582(c)(2) (2006) motion for a reduction

in his sentence based on Amendment 750 to the U.S. Sentencing

Guidelines Manual (2011).          We have reviewed the record and hold

the district court did not abuse its discretion in denying the

relief Hutchinson sought.           See United States v. Munn, 595 F.3d

183,     186    (4th   Cir.     2010)   (stating   standard     of    review).

Accordingly, we affirm for the reasons stated by the district

court.    See United States v. Hutchinson, No. 3:03-cr-00145-HEH-1

(E.D.    Va.    Jan.   16,    2013).    We   dispense   with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                      AFFIRMED




                                        2